Title: To James Madison from Joseph Nancrède, 23 July 1804 (Abstract)
From: Nancrède, Joseph
To: Madison, James


23 July 1804, New York. “Being about to leave the United states with a large family of young children, desirous of embarking with every document which can render my passage to Europe safe, and informed by respectable friends that a Passport immediately from the department of state, and signed by you, sir, would procure that object, and more directly secure me and my children, on the passage, and more effectually protect me, as an American when abroad, I respectfully sollicit such a Passport, and inclose my certificate of naturalisation, attested, which, if you judge my application proper, I beg you will have the goodness to order to be returned with the Passport.
“I add that I have resided without interruption, twenty years in the United states; that my eight children are native Americans, and that I shall sail as soon as you have the goodness to answer this request.”
